NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         DEC 23 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



GUNNAR H. MERTZ, AKA G. H. Mertz,                 No. 14-35257

                 Plaintiff-Appellant,             D.C. No. 3:10-cv-00260-AC

  v.
                                                  MEMORANDUM*
AMERICAN FAMILY INSURANCE,

                 Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

       Gunnar H. Mertz, a.k.a. G.H. Mertz, appeals pro se from the district court’s

summary judgment in his action seeking coverage under an insurance policy issued

under the National Flood Insurance Act of 1968 of various items allegedly

damaged in a flood. We have jurisdiction under 28 U.S.C. § 1291. We review de

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Mertz failed

to raise a genuine dispute of material fact as to whether he submitted the required

proof of loss for the items he claims should have been covered under the policy.

See Flick v. Liberty Mut. Fire Ins. Co., 205 F.3d 386, 394 (9th Cir. 2000) (“[A]

claimant under a standard flood insurance policy must comply strictly with the

terms and conditions that Congress has established for payment. . . . Congress,

through a valid act of delegation to FEMA, has authorized payment of flood

insurance funds to only those claimants that submit a timely sworn proof of loss.”);

see also 44 C.F.R. Pt. 61, App. A (1), §VII (J)(4) (establishing a proof of loss and

its required elements as a condition precedent to recovery under the policy).

      The district court did not abuse its discretion in denying Mertz’s motion for

reconsideration because Mertz failed to establish any basis for relief. See Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration).

      AFFIRMED.




                                          2                                     14-35257